       Case 4:19-cv-01830 Document 1 Filed on 05/21/19 in TXSD Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PETER SIMANSKIS,                                 §
                                                 §
        Plaintiffs,                              §
                                                 §
v.                                               §   CIVIL ACTION NO. 4:19-cv-1830
                                                 §
CRYSTAL CLEAR MORTGAGE LLC,                      §
LAKEVIEW LOAN SERVICING, LLC,                    §
FLAGSTAR BANK FSB AND SRIDHAR                    §
R. PASHAM,                                       §
                                                 §
        Defendants.                              §

                                DEFENDANT’S NOTICE OF REMOVAL

        Defendants Lakeview Loan Servicing, LLC (“Lakeview”) and Flagstar Bank, FSB

(“Flagstar”) (collectively, “Defendants”) hereby give notice of the removal of the state court civil

action described below. As grounds for the removal, Defendants respectfully state the following:

                                      I. INTRODUCTION

        1.      On May 8,       2019, Plaintiff Peter Simanskis (“Plaintiff”) filed his Original

Petition, Application for Injunctive Relief, and Request for Disclosures, numbered and styled as

Cause No. 2019-32332, Peter Simanskis v. C[r]ystal Clear Mortgage LLC, Lakeview Loan

Servicing, LLC, Flagstar Bank FSB and Sridhar R. Pasham, in the 133rd Judicial District Court

of Harris County, Texas (the “Petition”).

        2.      In the Petition, Plaintiff brings suit against Crystal Clear Mortgage LLC (“Crystal

Clear”), Lakeview, Flagstar, and Sridhar R. Pasham, asserting claims related to a mortgage

obtained by Plaintiff as part of his purchase of property located at 6019 Northcrest Village Way,

Spring, Texas 77388 (the “Property”). Plaintiff asserts that the transfer of the loan prior to

foreclosure was invalid, that the notice of default and foreclosure was improper, and that


719233.3; 105474.0049
DEFENDANT’S NOTICE OF REMOVAL                                                       Page 1
       Case 4:19-cv-01830 Document 1 Filed on 05/21/19 in TXSD Page 2 of 8



Defendants lacked standing to foreclose. Plaintiff seeks declaratory relief and temporary and

permanent injunctive relief.

        3.       In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, orders,

and other papers filed in the state court action and obtained by Defendants are attached hereto

and marked as composite Exhibit A and incorporated herein by reference.

                           II. TIMELINESS OF NOTICE OF REMOVAL

        4.       Less than thirty days have passed since Plaintiff filed his Petition. Therefore,

Defendants’ Notice of Removal falls within the 30-day period required by statute and is timely. 1

                  III. BASIS FOR REMOVAL: DIVERSITY JURISDICTION

        5.       This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332. This action

may be removed to this Court by Defendants pursuant to 28 U.S.C. § 1441(b) because this action

is between citizens of different states and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

        A.       Complete diversity exists.

        6.       Complete diversity exists because Plaintiff and Lakeview and Flagstar are not

citizens of the same state. Plaintiff has fraudulently joined Crystal Clear and Sridhar R. Pasham

as defendants and their citizenship may be disregarded for purposes of the Court’s diversity

jurisdiction.

        7.       Plaintiff is a resident of Harris County, Texas and is considered a citizen of

Texas. 2




1
  28 U.S.C. § 1446(b). See also Thompson v. Deutsche Bank Nat’l Tr. Co., 775 F.3d 298, 303 (5th Cir. 2014) citing
Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48, 119 S.Ct. 1322, 143 L.Ed. 448 (1999) (the
federal removal and jurisdiction statutes “clearly provide that a defendant’s right to removal runs from the date on
which it is formally served with process.”).
2
  See Petition, ¶5.

719233.3; 105474.0049
DEFENDANT’S NOTICE OF REMOVAL                                                                     Page 2
        Case 4:19-cv-01830 Document 1 Filed on 05/21/19 in TXSD Page 3 of 8



         8.       Flagstar is a federally chartered savings bank whose principal place of business is

in the State of Michigan. 3 Flagstar is not incorporated in Texas, nor does it maintain a principal

place of business in Texas. Therefore, Flagstar is a citizen of Michigan. 4

         9.       Defendant Lakeview is a limited liability company organized under the laws of

the state of Florida. Lakeview Loan Servicing, LLC was formed under the laws of the State of

Delaware on November 22, 2010. For diversity purposes, the citizenship of a limited liability

company is determined by the citizenship of all of its members. 5 Lakeview’s sole member is

Bayview MSR Opportunity Corp., which is a Delaware corporation with its principal place of

business in Florida. Accordingly, for purposes of diversity, Lakeview is a citizen of Delaware

and Florida.

         10.      Plaintiff is a citizen of Texas but Flagstar and Lakeview are not. Therefore,

complete diversity among the parties exists.

         B.       Crystal Clear is improperly joined and therefore its citizenship may be
                  disregarded.

         11.      The citizenship of Crystal Clear should be disregarded for the purposes of the

diversity analysis because it is improperly joined and is only a nominal party. Upon information

and belief, Crystal Clear is a citizen of Texas.

         12.      Diversity jurisdiction cannot be destroyed when a plaintiff improperly joins a

non-diverse defendant. 6 Improper joinder occurs when there is no reasonable possibility that the

plaintiff can establish a cause of action against the non-diverse party in state court. 7 A


3
  Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006); 28 U.S.C. § 1348.
4
  See 28 U.S.C. § 1332(c).
5
  See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
6
  McKee v. Kansas City Southern Rail Road Co., 358 F.3d 329, 333 (5th Cir. 2004).
7
   Travis v. Irby, 326 F.3d 644, 647 (5th Cir. 2003). To avoid improper joinder, a plaintiff must be able to show that
  there is “a reasonable basis for predicting that the state law might impose liability on the facts involved . . . . This
  possibility, however, must be reasonable, not merely theoretical.” Great Plains Trust Co. v. Morgan Stanley Dean
  Witter & Co., 313 F.3d 305, 312 (5th Cir. 2002) (internal citation and quotations omitted).

719233.3; 105474.0049
DEFENDANT’S NOTICE OF REMOVAL                                                                          Page 3
       Case 4:19-cv-01830 Document 1 Filed on 05/21/19 in TXSD Page 4 of 8



determination of improper joinder must be based on an analysis of the causes of action alleged in

the complaint at the time of removal. 8 A district court should ordinarily resolve claims of

improper joinder by conducting a Rule 12(b)(6)-type analysis. 9

        13.     In his petition, Plaintiff alleges that the Deed of Trust at issue in this case “was

not properly assigned by Crystal Clear Mortgage, LLC.” 10 This is the only instance in Plaintiff’s

Petition in which he alleges any act or conduct of Crystal Clear in particular. Plaintiff argues that

Crystal Clear’s assignment of the Deed of Trust is void because the defendants “cannot produce

any evidence” that the promissory note signed by Plaintiff was transferred from Crystal Clear to

Flagstar. 11

        14.     Plaintiff’s argument is premised on a fundamental misapprehension of Texas law:

that the foreclosing party must hold the original note to foreclose. The Fifth Circuit, applying

Texas law, has roundly rejected this so-called ‘split-the-note’ theory, holding “[t]he party to

foreclose need not possess the note itself.” 12

        15.     Moreover, even if it was true that Crystal Clear did not properly assign the Deed

of Trust, Plaintiff would lack standing to challenge the assignment because he is not a party to

the assignment and his grounds for why the assignment is void are meritless. Borrowers have

limited standing to challenge an assignment they are not a party to, but it is limited to “any

ground which renders the assignment void.” 13 Because Plaintiff’s only ground for challenging



8
  See Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995).
9
  See McDonal v. Abbott Labs., 408 F.3d 177, 183, n.6 (5th Cir. 2005).
10
   See Petition, ¶15.
11
   Id., ¶17.
12
   See Martins v. BAC Home Loans Servicing, LP, 722 F.3d 249, 255 (5th Cir. 2013). See also Johnson v. Bank of
America, N.A., No. H-13-2029, 2014 U.S.Dist. LEXIS 137976 *18 (S.D.Tex. Sept. 30, 2014); Khan v. Wells Fargo
Bank, N.A., No. H-12-1116, 2014 U.S.Dist. LEXIS 6559 *21-22 (S.D.Tex. Jan. 17, 2014) (“[T]he Property Code
contemplates that someone other than the holder of the original note may lawfully foreclose on the security
interest.”).
13
   See Reinagal v. Deutsche Bank Nat. Trust Co., 735 F.3d 220, 225 (5th Cir. 2013).

719233.3; 105474.0049
DEFENDANT’S NOTICE OF REMOVAL                                                                Page 4
        Case 4:19-cv-01830 Document 1 Filed on 05/21/19 in TXSD Page 5 of 8



the assignment—that the foreclosing party must hold the note—is without merit, Plaintiff lacks

standing to challenge the assignment.

         16.     Plaintiff’s Petition only alleges two independent causes of action—quiet title and

a fraudulent lien claim under Section 12.002 of the Tex. Civ. Prac. & Rem. Code—both of which

are premised on Plaintiff’s misstatement of Texas law. Plaintiff’s request for declaratory relief is

pendant to his other claims. Because his other claims fail, so does his request for declaratory

relief. 14

         17.     Because Plaintiff’s claims against Crystal Clear fail on the face of the pleadings, it

is indisputable that Crystal Clear was improperly joined for the sole purpose of defeating

diversity. Because there is no reasonable possibility that Plaintiff can establish any of his causes

of action against Crystal Clear, Crystal Clear is improperly joined to this proceeding.

         C.      Sridhar R. Pasham is improperly joined and therefore his citizenship may be
                 disregarded.

         18.     Sridhar R. Pasham (“Pasham”) is named as a defendant in Plaintiff’s Petition, but

Plaintiff does not describe a single act allegedly taken by Pasham. The citizenship of Pasham

should be disregarded for the purposes of the diversity analysis because he is improperly joined

and only a nominal party. Where a plaintiff’s petition recites generic, conclusory allegations

without the bare minimum of material fact to support a claim, “that Plaintiff has failed to

demonstrate any possibility of recovery against” the improperly joined defendant. 15

         19.     Because Plaintiff is a citizen of Texas, defendants Lakeview and Flagstar are not

citizens of Texas, and the citizenship of Crystal Clear and Pasham are disregarded since they are



14
   See Henning v. OneWest, 405 S.W.3d at 970 (citing TEX. CIV. PRAC. & REM. CODE § 37.002(b); Bright v.
Addison, 171 S.W.3d 588, 606 (Tex.App.—Dallas 2005, pet. denied)).
15
   See San Juanita Rodriguez v. Metro Lloyds Inc. Co., No. 5:15-CV-143-C, 2015 U.S.Dist. LEXIS 184135, 2015
WL 12699855 at *8-9 (N.D.Tex. Jul. 27, 2015) (finding defendant improperly joined where plaintiff failed to allege
a single material fact against defendant).

719233.3; 105474.0049
DEFENDANT’S NOTICE OF REMOVAL                                                                   Page 5
       Case 4:19-cv-01830 Document 1 Filed on 05/21/19 in TXSD Page 6 of 8



improperly joined and are nominal parties, complete diversity exists among all properly named

parties.

           C.    The amount in controversy exceeds $75,000.00.

           20.   In his Petition, Plaintiff seeks temporary and permanent injunctive relief to

rescind a foreclosure sale of the subject property. 16 When such relief is sought, the amount in

controversy is measured by the value of the object of the litigation. 17

           21.   When the object of the mortgagor’s litigation is the protection of his entire

property, the fair market value of the property is the proper measure of the amount in

controversy. 18 In this instance, the value of the subject property, 6019 Northcrest Village Way,

Spring, Texas 77388, amounts to at least $219,513. 19 Therefore, based on the value of the relief

sought by Plaintiff in the Petition the amount in controversy exceeds $75,000.00.

                                             IV. VENUE

           22.   Venue for this Removal is proper in the United States District Court for the

Southern District of Texas, Houston Division, because this district and division includes Harris

County, Texas—the location of the pending state court action. 20

                                V. ADDITIONAL REQUIREMENTS

           23.   Written Notice of Removal will be provided to Plaintiff and filed with the District

Clerk of Harris County, Texas.




16
   See Petition, ¶¶20, 31, and Prayer for Relief, ¶H.
17
   Farkas v. GMAC Mortg., LLC, 737 F.3d 338, 341 (5th Cir. 2013).
18
   Id.
19
   See Harris County Appraisal District Summary attached as Exhibit B. It is appropriate for the court to
take judicial notice of the Harris County Tax Appraisal because it is of public record and the information
it provides is readily ascertainable and the source—the Harris County Tax Appraisal District—cannot
reasonably be questioned. See Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011).
20
   See 28 U.S.C. § 1441(a); 28 U.S.C. § 124(b)(2) (stating that the Houston Division of the Southern
District includes Harris County).

719233.3; 105474.0049
DEFENDANT’S NOTICE OF REMOVAL                                                            Page 6
       Case 4:19-cv-01830 Document 1 Filed on 05/21/19 in TXSD Page 7 of 8



        24.     This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28 U.S.C. §

1446(a).

        25.     In the event that Plaintiff seeks to remand this case, or the Court considers remand

sua sponte, Defendants respectfully requests the opportunity to submit such additional argument

or evidence in support of removal as may be necessary.

        26.     Plaintiff did not demand a jury trial in the Petition.

        WHEREFORE, having satisfied the requirements for removal, Defendants Lakeview

Loan Servicing, LLC and Flagstar Bank FSB give notice that Cause No. 2019-32332 originally

filed in the 133rd Judicial District Court of Harris County, Texas, has been removed to this Court.

                                               Respectfully submitted,

                                               By:      /s/ Matthew A. Knox
                                                        MATT D. MANNING
                                                        State Bar No. 24070210
                                                        MATTHEW A. KNOX
                                                        State Bar No. 24071102
                                                        MCGLINCHEY STAFFORD
                                                        1001 McKinney, Suite 1500
                                                        Houston, Texas 77002
                                                        Telephone : (713) 520-1900
                                                        Facsimile: (713) 520-1025
                                                        mmanning@mcglinchey.com
                                                        mknox@mcglinchey.com

                                                     Attorneys for Defendants Lakeview Loan
                                                     Servicing, LLC and Flagstar Bank, FSB

                          CERTIFICATE AND NOTICE OF FILING

       I certify that on May 21, 2019, this Notice of Removal was sent to the District Clerk of
Harris County, Texas, and that written notice of filing of the Notice of Removal was served via
eFile.TXCourts.Gov upon counsel for Plaintiffs.

                                                        /s/ Matthew A. Knox
                                                        MATTHEW A. KNOX




719233.3; 105474.0049
DEFENDANT’S NOTICE OF REMOVAL                                                        Page 7
       Case 4:19-cv-01830 Document 1 Filed on 05/21/19 in TXSD Page 8 of 8



                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 21, 2019, a copy of the above and foregoing was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing has been
forwarded to all parties, by and through their attorneys of record by operation of the Court’s
electronic filing system or by other means in accordance with the FEDERAL RULES OF CIVIL
PROCEDURE.

                                CMRRR 9414 7266 9904 2120 8207 47
                                          Rhonda S. Ross
                                 Law Office of Rhonda Shedrick Ross
                                       121 East 12th, Suite 6
                                       Houston, Texas 77008
                                       Counsel for Plaintiff


                                                    /s/ Matthew A. Knox
                                                    MATTHEW A. KNOX




719233.3; 105474.0049
DEFENDANT’S NOTICE OF REMOVAL                                                  Page 8
